UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 29, 2007 Alternative Loan Trust 2007-OH2 (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140962-16 CWALT, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140962 Countrywide Home Loans, Inc. (Exact name of the sponsor as specified in its charter) Delaware 87-0698307 (State or Other Jurisdiction of Incorporation of the depositor) (I.R.S. Employer Identification No. of the depositor) 4500 Park Granada, Calabasas, California 91302 (Address of Principal Executive Offices of the depositor) (Zip Code) The depositor’s telephone number, including area code (818) 225-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8. Other Events. Item 8.01. Other Events. On June 29, 2007, CWALT, Inc. (the “Company”) entered into a Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of June 1, 2007, by and among the Company, as depositor, Countrywide Home Loans, Inc. (“CHL”), as a seller, Park Granada LLC, as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, Countrywide Home Loans Servicing LP, as master servicer and The Bank of New York, as trustee (the “Trustee”), providing for the issuance of the Company’s Mortgage Pass-Through Certificates, Series 2007-OH2 (the “Certificates”).The Certificates were issued on June 29, 2007.Capitalized terms used but not otherwise defined herein shall have the respective meanings assigned to them in the Pooling and Servicing Agreement.The Pooling and Servicing Agreement is annexed hereto as Exhibit 4.1. On June 29, 2007, CHL entered into an interest rate swap contract (the “Certificate Swap Contract”), dated as of June 29, 2007, as evidenced by a Confirmation (the “Certificate Swap Confirmation”) between CHL and Lehman Brothers Special Financing Inc. (the “Certificate Swap Counterparty”).The Certificate Swap Confirmation is annexed hereto as Exhibit 10.1. On June 29, 2007, the Certificate Swap Counterparty and the Trustee, in its capacity as the swap contract administrator (in such capacity, the “Swap Contract Administrator) entered into a 1992 ISDA Master Agreement (Multicurrency – Cross Border) and Schedule (the “Schedule”) and Credit Support Annex (the “Credit Support Annex”) thereto (collectively, the “Certificate Swap ISDA Master Agreement”), dated June 29, 2007.The Certificate Swap ISDA Master Agreement is annexed hereto as Exhibit 10.2. On June 29, 2007, CHL entered into a Certificate Swap Contract Assignment Agreement (the “Certificate Swap Contract Assignment Agreement”), dated as of June 29, 2007, by and among CHL, the Swap Contract Administrator and the Certificate Swap Counterparty, pursuant to which CHL assigned all of its rights and delegated all of its duties and obligations under the Certificate Swap Contract to the Swap Contract Administrator.The Certificate Swap Contract Assignment Agreement is annexed hereto as Exhibit 10.3. On June 29, 2007, Lehman Brothers Holdings Inc. issued a guarantee of the Certificate Swap Counterparty’s performance under the Certificate Swap Contract (the “Guarantee”), dated as of June 29, 2007.The Guarantee is annexed hereto as Exhibit 10.4. On June 29, 2007, the CHL and BNP Paribas (the “NDI Swap Counterparty”) entered into a swap contract (the “Class A-1-B Swap Contract”), dated June 29, 2007, as evidenced by a confirmation (the “Class A-1-B Swap Confirmation”).The Class A-1-B Swap Confirmation is annexed hereto as Exhibit 10.5. On June 29, 2007, the CHL and the NDI Swap Counterparty entered into a swap contract (the “Class A-2-B Swap Contract”), dated June 29, 2007, as evidenced by a confirmation (the “Class A-2-B Swap Confirmation”).The Class A-2-B Swap Confirmation is annexed hereto as Exhibit 10.6. 2 On June 29, 2007, the NDI Swap Counterparty and the Swap Contract Administrator entered into a 1aster Agreement (Multicurrency – Cross Border) and Schedule (the “Schedule”) and Credit Support Annex (the “Credit Support Annex”) thereto (collectively, the “NDI Swap ISDA Master Agreement”), dated June 29, 2007.The NDI Swap ISDA Master Agreement is annexed hereto as Exhibit 10.7. On June 29, 2007, CHL entered into a NDI Swap Contract Assignment Agreement (the “NDI Swap Contract Assignment Agreement”), dated as of June 29, 2007, by and among CHL, the Swap Contract Administrator and the NDI Swap Counterparty, pursuant to which CHL assigned all of its rights and delegated all of its duties and obligations under the Class A-1-B Swap Contractand Class A-2-B Swap Contract to the Swap Contract Administrator.The NDI Swap Contract Assignment Agreement is annexed hereto as Exhibit 10.8. On June 29, 2007, CHL entered into a Swap Contract Administration Agreement (the “Swap Contract Administration Agreement”), dated as of June 29, 2007, by and among CHL andthe Swap Contract Administrator and the Trustee, The Swap Contract Administration Agreement is annexed hereto as Exhibit 10.9. 3 Section 9. Financial Statements and Exhibits. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not applicable. (b) Pro Forma Financial Information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. 4.1 Pooling and Servicing Agreement 10.1Certificate Swap Confirmation 10.2Certificate Swap ISDA Master Agreement 10.3Certificate Swap Contract Assignment Agreement 10.4Lehman Brothers Guarantee 10.5Class A-1-B Swap Confirmation 10.6Class A-2-B Swap Confirmation 10.7NDI Swap ISDA Master Agreement 10.8NDI Swap Contract Assignment Agreement 10.9Swap Contract Administration Agreement 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWALT, INC. By:/s/ Darren Bigby Name:Darren Bigby Title:Executive Vice President Dated:September 21, 2007 5 Exhibit Index Exhibit No. Description 4.1 Pooling and Servicing Agreement 10.1 Certificate Swap Confirmation 10.2 Certificate Swap ISDA Master Agreement 10.3 Certificate Swap Contract Assignment Agreement 10.4 Lehman Brothers Guarantee 10.5 Class A-1-B Swap Confirmation 10.6 Class A-2-B Swap Confirmation 10.7 NDI Swap ISDA Master Agreement 10.8 NDI Swap Contract Assignment Agreement 10.9 Swap Contract Administration Agreement 6
